UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________ 

DEBORAH DEBSKI O/B/O “N.M.M.”,
 an infant,
                                                                                                  DECISION
                                                                 Plaintiff,                         and
                                            v.                                                     ORDER

NANCY A. BERRYHILL,1 Commissioner of                                                            17-CV-0690F
 Social Security,                                                                                  (consent)

                           Defendant.
______________________________________


APPEARANCES:                                              LAW OFFICES OF KENNETH R. HILLER, PLLC
                                                          KENNETH R. HILLER, and
                                                          MARY ELLEN GILL, of Counsel
                                                          Attorneys for Plaintiff
                                                          6000 North Bailey Avenue
                                                          Suite 1A
                                                          Amherst, New York 14226

                                                           JAMES P. KENNEDY, JR.
                                                           UNITED STATES ATTORNEY
                                                           Attorney for Defendant
                                                           Federal Centre
                                                           138 Delaware Avenue
                                                           Buffalo, New York 14202
                                                                     and
                                                           FERGUS JOHN KAISER and
                                                           HEETANO SHAMSOONDAR
                                                           Special Assistant United States Attorneys, of Counsel
                                                           Social Security Administration
                                                           Office of General Counsel
                                                           26 Federal Plaza – Room 3904
                                                           New York, New York 10278
                                                                     and


                                                            
1
 Nancy A. Berryhill became Acting Commissioner of the Social Security Administration on January 23,
2017. Pursuant to Fed.R.Civ.P. 25(d), Berryhill is substituted for Carolyn W. Colvin as Defendant in this
case. No further action is required to continue this suit by reason of sentence one of 42 U.S.C. § 405(g).
                                                           MEGHAN JANE McEVOY and
                                                           DENNIS J. CANNING
                                                           Special Assistant United States Attorneys, of Counsel
                                                           Social Security Administration
                                                           Office of General Counsel
                                                           601 East 12th Street
                                                           Room 965
                                                           Kansas City, Missouri 64106


                                                                   JURISDICTION

              On June 19, 2018, the parties to this action, consented pursuant to 28 U.S.C. §

636(c) to proceed before the undersigned. (Dkt. 17). The matter is presently before the

court on motions for judgment on the pleadings filed by Plaintiff on December 29, 2017

(Dkt. 8), and by Defendant on April 26, 2018 (Dkt. 14).



                                                                   BACKGROUND

              Plaintiff Deborah Debski (“Plaintiff” or “Debski”), on behalf of her minor grandson

(“N.M.M.”), brings this action under the Social Security Act (“the Act”), 42 U.S.C. §

405(g), seeking judicial review of the Commissioner of Social Security’s final decision

denying an application for Supplemental Security Income under Title XVI of the Act

(“SSI” or “disability benefits”), filed on N.M.M.’s behalf by Debski, his grandmother and

legal guardian, on December 13, 2013, alleging N.M.M became disabled on January 1,

2010, based on a mood disorder, attention deficit/hyperactivity disorder (“ADHD”), and

oppositional defiant disorder (“ODD”). AR2 at 136-41, 226-33. The application was

denied on March 14, 2014, AR at 64-77, and at Plaintiff’s timely request, on May 13,


                                                            
2
 References to “AR” are to the page of the Administrative Record electronically filed by Defendant on
August 21, 2017 (Dkt. 7).

                                                                           2 
 
2016, a hearing was held in Buffalo, New York, by video before administrative law judge

Eric L. Glazer (“the ALJ”), located in Kansas City, Missouri. AR at 29-63. Appearing

and testifying at the hearing were Plaintiff, and N.M.M., with legal counsel Kelly Laga-

Shandra, Esq (“Laga-Shandra”).

       On June 16, 2016, the ALJ issued a decision denying Plaintiff’s claim, AR at 7-28

(“the ALJ’s decision”), which Plaintiff appealed to the Appeals Council, with Laga-

Shandra appointed to represent Plaintiff on his administrative appeal. AR at 79-80. On

May 24, 2017, the Appeals Council issued a decision denying Plaintiff’s request for

review, rendering the ALJ’s decision the Commissioner’s final decision. AR at 1-6. On

July 24, 2017, Plaintiff commenced the instant action seeking judicial review of the

ALJ’s decision.

       On December 29, 2017, Plaintiff filed a motion for judgment on the pleadings

(Dkt. 8) (“Plaintiffs’ Motion”), attaching the Memorandum of Law in Support of Plaintiff’s

Motion for Judgment on the Pleadings (Dkt. 8-1) (“Plaintiff’s Memorandum”). On April

26, 2018, Defendant filed a motion for judgment on the pleadings (Dkt. 14)

(“Defendant’s Motion”), attaching the Commissioner’s Brief in Support of the

Commissioner’s Motion for Judgment on the Pleadings and in Response to Plaintiff’s

Brief Pursuant to the Local Standing Order on Social Security Cases (Dkt. 14-1)

(“Defendant’s Memorandum”). In further support of Plaintiff’s Motion, Plaintiff filed on

May 17, 2018, Plaintiff’s Reply to Commissioner’s Memorandum in Support (Dkt. 15)

(“Plaintiff’s Reply”). Oral argument was deemed unnecessary.

       Based on the following, Plaintiff’s Motion is DENIED; Defendant’s Motion is

GRANTED.



                                             3 
 
                                                               FACTS3

              N.M.M., a minor, was born June 24, 1998, and was 17 years old as of the May

13, 2016 administrative hearing. N.M.M. has a history of disciplinary incidents including

physical aggression, verbal abuse, truancy, and possible substance abuse, for which

N.M.M. received counseling from Child and Adolescent Treatment Services (“CATS”)

from March 15, 2011 through July 11, 2014. AR at 256-444. After running away from

home in July 2013, N.M.M. was placed by CATS in Gateway-Longview residential

facility and N.M.M.’s mother petitioned to have N.M.M. found to be a person in need of

supervision (“PINS”) under Art. 7 of N.Y. Family Court Act. AR at 398, 405. In July,

2013, following his release from Gateway-Longview, N.M.M. moved in with his paternal

grandmother, Plaintiff Deborah Debski. AR at 403. The PINS petition was discontinued

after a September 27, 2013 Family Court appearance when Debski was granted legal

guardianship of N.M.M and his parents moved out of the area. AR at 398, 403, 405.

              Prior to moving in with Debski, N.M.M. was hospitalized twice for psychiatric

conditions, including in 2012 while living in Arizona, 4 and at the Erie County Medical

Center (“ECMC”), on June 11, 2013. AR at 222-27, 387, 403, 405. On March 13, 2014,

N.M.M. fought with Debski, following which N.M.M. punched a wall, sustaining a fracture

to his right fifth metacarpal which required surgery. AR as 239-45, 419. N.M.M. has

been prescribed various antipsychotic and antianxiety medications, including Seroquel

and Hydroxyzine, which helped with his anxiety, but which N.M.M. sometimes

discontinued on his own initiative. AR at 429-30, 440. N.M.M. attended regular classes


                                                            
3
  In the interest of judicial economy, recitation of the Facts is limited to only those facts necessary for
determining the pending motions for judgment on the pleadings.
4
  The precise date of this hospitalization is not in the record.

                                                                 4 
 
in school pursuant to a Section 504 Accommodation Plan (“§ 504 Plan”), based on

diagnoses of mood disorder and oppositional defiant disorder (“ODD”). As of April 29,

2016, N.M.M. had accumulated during his senior year of high school 17 excused

absences, 15 excused tardies, four excused dismissals, 27 unexcused absences, 72

unexcused tardies, and two unexcused dismissals. AR 213.



                                       DISCUSSION

1.     Disability Determination Under the Social Security Act

       The Commissioner’s determination that N.M.M. is not disabled must be affirmed

if it is supported by substantial evidence in the record, and provided the ALJ applied the

correct legal standards. 42 U;S;C; § 405(b); Machadio v. Apfel, 276 F.3d 103, 108 (2d

Cir. 2002). An individual under the age of 18 is disabled and eligible for benefits when

he has a medically determinable physical or mental impairment resulting in marked and

severe functional limitations expected to or lasting for at least 12 months. 42 U.S.C. §

1382c(a)(3)(C)(i). A three-step sequential analysis is used to determine whether a child

is disabled under the Act. Similar to the disability requirements for adults, a child is

entitled to disability insurance benefits when the child (1) has not engaged in substantial

gainful activity, (2) provides substantial evidence establishing he has an impairment or

combination of impairments that is “severe” within the meaning of the Act, i.e., causes

more than a minimal functional limitation in accordance with 20 C.F.R. § 416.924(c),

and (3) provides substantial evidence establishing such severe impairment meets or

medically equals the criteria of a listing set forth under the Listing of Impairments, 20

C.F.R. Pt. 404, Subpt. P, Appx. 1 (“the Listings”). 20 C.F.R. § 416.924. In making the



                                              5 
 
determination at the third step, the ALJ must assess the child’s limitations in six

domains of functioning, including: (1) acquiring and using information; (2) attending and

completing tasks; (3) interacting and relating with others; (4) moving about and

manipulating objects; (5) caring for himself; and (6) health and physical well-being. 20

C.F.R. § 416.926a(b)(1). Medically determinable impairments resulting in “marked”

limitations in two or more domains of functioning, or in an “extreme” limitation in at least

one domain of functioning, will be found to equal a listed impairment. 20 C.F.R. §

416.926a(d). As relevant to the instant case, a limitation is considered “marked” if it is

more than moderate but less than extreme, and seriously interferes with the claimant’s

ability to independently initiate, sustain, or complete activities, 20 C.F.R.

§ 416.926a(e)(2)(i), and “extreme” if it “very seriously” interferes with the claimant’s

ability to independently initiate, sustain, or complete activities. 20 C.F.R. §

416.926a(e)(3)(i). Although “extreme” limitation is the rating given to the worst

limitations, it “does not necessarily mean a total lack or loss of ability to function.” Id.

2.     The ALJ’s Decision

       The ALJ determined that N.M.M. has not engaged in substantial gainful activity

since the disability benefits application was filed on December 13, 2013, AR at 13, has

the severe impairments of a mood disorder, ADHD, and ODD, id., and that N.M.M.’s

impairments, neither individually nor in combination, do not meet or medically equal any

impairment in the Listings, finding with regard to the six domains of functioning, N.M.M.

has a marked limitation in only one domain, i.e., interacting and relating with others, but

a less than marked limitation in the remaining five domains. Id. Plaintiff does not

challenge the ALJ’s determination at the first two steps, but maintains at the third step,



                                               6 
 
the ALJ’s conclusions that N.M.M. has a less than marked limitation in the domains of

attending and completing tasks, and in caring for himself are not supported by

substantial evidence. Plaintiff’s Memorandum at 8-11. Defendant maintains the ALJ

properly evaluated the evidence and explained his reasons in concluding that N.M.M. is

not markedly limited as to the domains of attending and completing tasks, and caring for

himself. Defendant’s Memorandum at 18-23. In reply, Plaintiff maintains the ALJ’s

summary of the evidence, which was conducted before discussing the various domains,

does not adequately explain how the evidence was considered with regard to each

domain as required. Plaintiff’s Reply at 1-3. The court’s discussion is limited to the

arguments advanced by Plaintiff, i.e., whether the ALJ properly determined N.M.M. has

a less than marked limitation in the functioning domains of attending and completing

tasks, and caring for himself.

       A.     Attending and Completing Tasks

       The domain of functioning of attending and completing tasks refers to how well a

claimant is able to focus and maintain attention, and begin, carry through and finish

activities, including the pace at which the claimant performs the activities and ease with

which the claimant changes activities. 20 C.F.R. § 416.926a(h); SSR 09-4p, 2009 WL

396033 (Feb. 18, 2009). By high school, a student like N.M.M. is expected to be able to

“pay attention to increasingly longer presentations and discussions, maintain [ ]

concentration while reading textbooks, and independently plan and complete long-range

academic projects,” 20 C.F.R. § 416.926a(2)(v); SSR 09-49, organize materials and

play time to complete school tasks and assignments, maintain attention on a task for




                                             7 
 
extended periods of time, and not be unduly distracted by or unduly distracting to peers

in a school or work setting. Id.

       With regard to attending and completing tasks domain, the ALJ specifically found

       The record reflects a history of problems concentrating secondary to ADHA.
       However, [N.M.M.] displayed intact/adequate attention and concentration during
       his psychological consultative evaluation and at the hearing (Exhibit 3F).

AR at 20.

Plaintiff opposes the ALJ’s failure to reference only two examples in support of the

determination that N.M.M. is less than markedly limited in this domain of functioning,

Plaintiff’s Memorandum at 9-10; maintaining such failure requires a remand for further

explanation. Plaintiff’s Reply at 1-3. Where, however, as here, the evidence in the

administrative record permits the court “to glean the rationale of an ALJ’s decision,” the

ALJ need not mention every item of testimony presented or even explain why particular

evidence was considered unpersuasive or insufficient to support a conclusion of

disability. Miller v. Commissioner of Social Security, 409 Fed.Appx. 384, 388 (2d Cir.

Dec. 2, 2010) (citing Mongeur v. Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983)). In

particular, the ALJ’s decision also noted Debski admitted N.M.M. could tend to his own

grooming needs, including dressing and bathing. AR at 16-17. N.M.M. was earning

passing grades and on track to graduate from high school that year and planned to

attend college. AR at 14. N.M.M. attributed his quitting the high school football team

not to an inability to attend and complete tasks, but to disagreements with the coach.

Id. at 14. Despite Debski’s reports that N.M.M. often is forgetful and has difficulty

following directions, id. at 15, the ALJ found such assertions inconsistent with other

evidence in the record, including that N.M.M.’s ADHD improved when he was compliant



                                             8 
 
with his medication, id., displayed fair attention and concentration at a psychiatric

evaluation on February 4, 2014, AR at 404, and N.M.M.’s biology teacher completed a

teacher questionnaire on January 29, 2014, reporting N.M.M. as being in 10th grade and

working at his grade level, AR at 187, and despite frequently being tardy to or skipping

class, the teacher observed N.M.M. to have no problems attending and completing

tasks. AR at 187, 189. Following a March 4, 2014 consultative examination, Janine

Ippolito, Psy.D. (“Dr. Ippolito”), reported N.M.M. had intact and age appropriate attention

and concentration, noting N.M.M. was able to count from 1 to 20, complete simple one

and two-step calculations, and complete serial 3 subtraction test without error, and

assessed N.M.M. as able to attend to, follow and understand age-appropriate

directions, and complete age-appropriate tasks. AR at 231-35. In a childhood disability

evaluation form completed March 13, 2014, by state agency psychologist C. Butensky,

Psy.D. (“Dr. Butensky”), N.M.M. was assessed with intact attention, concentration, and

memory, with no problems reported by the teacher when N.M.M. attends class. AR at

64-71. Such evidence is similar to that in other cases where the ALJ’s determination

that a claimant’s limitations in the domain of attending and completing tasks was not

more significant than less than marked. See Miller, 409 Fed.Appx. at 388 (holding ALJ

was entitled to credit evidence that claimant participated in high school sports teams

and maintained the required academic average to do so, the claimant’s consultative

teacher’s report that claimant’s attention span was average when redirected, a high

school transcript showing the claimant was on track to graduate on time, and a high

school report card including teacher comments that claimant was conscientious and

attentive in class, over other evidence that claimant’s limitations in several domains,



                                             9 
 
including attending and completing tasks, were more limited). Accordingly, the ALJ’s

determination that Plaintiff has a less than marked limitation in the domain of attending

and completing tasks is supported by substantial evidence in the record.

      B.     Caring for Yourself

      The domain of functioning of caring for yourself refers to how well a claimant

maintains a healthy emotional and physical state, including how well the claimant meets

his physical and emotional wants in appropriate ways, copes with stress and

environmental changes, and cares for his own health, possessions and living area. 20

C.F.R. § 416.926a(k); SSR 09-7p, 2009 WL 396029 (Feb. 17, 2009). By high school, a

student like N.M.M. is expected to feel more independent from others and be

increasingly independent in all daily activities, may sometimes experience confusion

regarding how he feels about himself, notice significant changes in body development

that may result in anxiety or worry which may cause frustration, begin discovering

appropriate ways to express both good and bad feelings, and begin thinking seriously

about future plans and what to do after finishing school. 20 C.F.R. § 416.926a9k(2)(v);

SSR 09-7p.

      With regard to the domain of caring for yourself, the ALJ specifically found

      [Debski] testified the claimant provides for his own personal care, but he
      sometimes has trouble getting ready. [N.M.M.] testified he takes out the trash.
      He also testified he has a history of tardiness to class.

AR at 23.

Plaintiff opposes the ALJ’s finding that N.M.M. has a less than marked limitation in the

domain of caring for yourself, arguing the ALJ ignored Debski’s hearing testimony that

N.M.M. had such a “terrible time” getting ready to leave the house that Debski had to



                                            10 
 
delay her own work schedule. Plaintiff’s Memorandum at 10. Plaintiff further maintains

the ALJ ignored N.M.M.’s engaging in more serious behavior such as running away

from home, refusing to take antipsychotic medication, criminal charges and PINS status,

and fracturing his finger by punching a wall. Id. at 10-11. The record, however,

establishes the ALJ considered N.M.M.’s history of psychiatric hospitalizations,

punching a wall so hard as to fracture his finger, unilaterally discontinuing antipsychotic

and antianxiety medications, and anger issues, AR at 15-18, finding N.M.M. has some,

but less than marked, limitation in caring for himself. AR at 23. Although these

behaviors are indicative of a limitation in the domain of functioning of caring for yourself,

such incidents do not necessarily describe a marked limitation, SSR 09-79, and the ALJ

is permitted to consider all evidence in the administrative record in determining whether

a limitation in a particular domain is marked or extreme. Id. Significantly, in the instant

case, the ALJ also considered evidence establishing N.M.M. provided for his own

personal hygiene, AR at 15-17, and was repeatedly found upon mental health

examinations to have fair or good insight. Id. On a teacher evaluation, N.M.M.’s

biology teacher reported observing no limitations as to N.M.M.’s ability to care for

himself. Id. at 17.AR at 15-16. Dr. Butensky assessed N.M.M. as able to respond

appropriately to environmental changes, be aware of danger, and take needed

precautions, AR at 66, reporting N.M.M. is able to complete age-appropriate activities of

daily living independently, with some reminders, and observing N.M.M.’s behavior

improved after moving in with Debski following conflicts with his mother. Id. at 68. Dr.

Ippolito assessed N.M.M. with fair insight and judgment, ability to appropriately respond

to environmental changes, be award of danger and take needed precautions with no



                                             11 
 
evidence of limitations. AR at 234. Further, regular use of his medications helped with

Plaintiff’s symptoms. AR at 231, 407. Accordingly, the ALJ’s determination that N.M.M.

has only a less than marked limitation in the domain of caring for yourself is supported

by substantial evidence in the record.

      The substantial evidence in the record supporting the ALJ’s determination that

N.M.M. does not have a marked limitation in two or more domains of functioning, or an

extreme limitation in at least one domain of functioning also supports the ALJ’s finding

that N.M.M. is not disabled.



                                     CONCLUSION

      Based on the foregoing, Plaintiff’s Motion (Dkt. 8) is DENIED; Defendant’s Motion

(Dkt. 14) is GRANTED. The Clerk of Court is directed to close the file.

SO ORDERED.
                                         /s/ Leslie G. Foschio  
                                  ______________________________________
                                                LESLIE G. FOSCHIO
                                     UNITED STATES MAGISTRATE JUDGE


DATED:       January 15, 2019
             Buffalo, New York




                                            12 
 
